SHEPHERD, J.
This is a petition for second-tier certio-rari in a case involving Personal Injury Protection benefits. The petition is hereby denied on the authority of United Automobile Insurance Co. v. Santa Fe Medical Center, 21 So.3d 60 (Fla. 3d DCA 2009) (en banc), petition for review pending, No. SC09-2100, proceedings stayed (Fla. Jan. 5, 2010), and United Automobile Insurance Co. v. Metro Injury & Rehab Center, 16 So.3d 897 (Fla. 3d DCA 2009), petition for review pending, No. SC09-1946, proceedings stayed (Fla. Jan. 5, 2010).
Petition denied.